              Case 2:20-cv-00660-TLN-AC Document 15 Filed 01/07/21 Page 1 of 3


 1   Mark E. Merin (State Bar No. 043849)
     LAW OFFICE OF MARK E. MERIN
 2   1010 F Street, Suite 300
     Sacramento, California 95814
 3   Telephone:     (916) 443-6911
 4   Facsimile:     (916) 447-8336
     E-Mail:        mark@markmerin.com
 5
       Attorney for Plaintiffs
 6     HOFFMAN BROTHERS HARVESTING, INC.,
       PAUL D. HOFFMAN & SONS, RONALD E.
 7     HOFFMAN, and CARL R. HOFFMAN
 8
     DEREK P. COLE, Bar No. 204250
 9   dcole@colehuber.com
     RONALD J. SCHOLAR, Bar No. 187948
10   rscholar@colehuber.com
     COLE HUBER LLP
11   2281 Lava Ridge Court, Suite 300
     Roseville, California 95661
12   Telephone: (916) 780-9009
     Facsimile: (916) 780-9050
13
       Attorneys for Defendants
14
       COUNTY OF SAN JOAQUIN,
15     DAVID KWONG, and JUANITA M. HUERTA

16                                                 UNITED STATES DISTRICT COURT

17                                               EASTERN DISTRICT OF CALIFORNIA

18                                                         SACRAMENTO DIVISION

19   HOFFMAN BROS. HARVESTING, INC., et al.,                                        Case No. 2:20-cv-00660-TLN-AC

20                       Plaintiffs,                                                JOINT STIPULATION TO CONTINUE
                                                                                    HEARING ON MOTION TO DISMISS;
21   vs.
                                                                                    ORDER
22   COUNTY OF SAN JOAQUIN, et al.,

23                       Defendants.

24            Pursuant to E.D. Cal. L.R. 230(f), the parties—Plaintiffs Hoffman Brothers Harvesting, Inc., Paul

25   D. Hoffman & Sons, Ronald E. Hoffman, and Carl R. Hoffman (collectively, “Plaintiffs”) and

26   Defendants County of San Joaquin, David Kwong, and Juanita M. Huerta (collectively, “Defendants”)—

27   submit the following joint stipulation to continue the hearing date on Defendants’ pending motion to

28   dismiss (ECF No. 6).
                                                                                1
                                      JOINT STIPULATION TO CONTINUE HEARING ON MOTION TO DISMISS
       Hoffman Bros. Harvesting, Inc. v. County of San Joaquin, United States District Court, Eastern District of California, Case No. 2:20-cv-00660-TLN-AC
              Case 2:20-cv-00660-TLN-AC Document 15 Filed 01/07/21 Page 2 of 3


 1                                                                  STIPULATION

 2            WHEREAS, Defendants’ pending motion to dismiss was originally noticed and scheduled for

 3   hearing on July 23, 2020 (ECF No. 6);

 4            WHEREAS, the parties jointly stipulated to continue the hearing to September 17, 2020 (ECF

 5   No. 8), and the Court granted the stipulation (ECF No. 9);

 6            WHEREAS, the parties jointly stipulated to further continue the hearing to November 12, 2020

 7   (ECF No. 10), and the Court granted the stipulation (ECF No. 11);

 8            WHEREAS, the parties jointly stipulated to further continue the hearing to January 21, 2021

 9   (ECF No. 12), and the Court granted the stipulation (ECF No. 13); and

10            WHEREFORE, the parties’ counsel have discussed, and continue to discuss, potential early

11   alternative dispute resolution in this case and a further continuance of the hearing date is necessary to

12   facilitate these settlement discussions—specifically, Defendants have made a proposal to resolve the

13   parties’ dispute and, most recently, Plaintiffs have made a counter-proposal, which Defendants intend to

14   consider;

15            NOW, THEREFORE, the parties agree and stipulate that:

16            Defendants’ pending motion to dismiss, currently scheduled to be heard before this Court January

17   21, 2021, be CONTINUED to February 18, 2021, at 2:00 p.m.

18            IT IS SO STIPULATED.

19   Dated: January 6, 2021                                                 Respectfully Submitted,
                                                                            LAW OFFICE OF MARK E. MERIN
20
                                                                                    /s/ Mark E. Merin
21
                                                                            By: __________________________________
22
                                                                                Mark E. Merin
23                                                                                   Attorney for Plaintiffs
                                                                                     HOFFMAN BROTHERS HARVESTING, INC.,
24
                                                                                     PAUL D. HOFFMAN & SONS, RONALD E.
25                                                                                   HOFFMAN, and CARL R. HOFFMAN

26

27

28
                                                                                2
                                      JOINT STIPULATION TO CONTINUE HEARING ON MOTION TO DISMISS
       Hoffman Bros. Harvesting, Inc. v. County of San Joaquin, United States District Court, Eastern District of California, Case No. 2:20-cv-00660-TLN-AC
              Case 2:20-cv-00660-TLN-AC Document 15 Filed 01/07/21 Page 3 of 3


 1   Dated: January 6, 2021                                                 Respectfully Submitted,
                                                                            COLE HUBER LLP
 2
                                                                                /s/ Derek P. Cole
 3
                                                                                (as authorized on January 6, 2021)
 4                                                                          By: __________________________________
                                                                                Derek P. Cole
 5                                                                              Ronald J. Scholar
 6                                                                                  Attorneys for Defendants
                                                                                    COUNTY OF SAN JOAQUIN,
 7                                                                                  DAVID KWONG, and JUANITA M. HUERTA

 8

 9

10
                                                                          ORDER
11

12            GOOD CAUSE APPEARING, the parties’ stipulation is GRANTED.

13            Defendants’ pending motion to dismiss (ECF No. 6), currently scheduled to be heard before this

14   Court on January 21, 2021, is CONTINUED to February 18, 2021, at 2:00 p.m.

15            IT IS SO ORDERED.

16   Dated: January 7, 2021

17

18                                                                                    Troy L. Nunley
                                                                                      United States District Judge
19

20

21

22

23

24

25

26

27

28
                                                                                3
                                      JOINT STIPULATION TO CONTINUE HEARING ON MOTION TO DISMISS
       Hoffman Bros. Harvesting, Inc. v. County of San Joaquin, United States District Court, Eastern District of California, Case No. 2:20-cv-00660-TLN-AC
